Case: 2:21-mj-00332-CMV Doc #: 1 Filed: 05/13/21 Page: 1 of 3 PAGEID #: 1

Sk

AO 91 (Rev. 08/09) Criminal Complaint §|! 3 (262)

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

United States of America )
v. ) .
Florencio Natividad-Martinez ) Case No. pe 2\ Se ie = I> )—
)
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of May 6, 2021 in the county of Franklin in the
Southern _ District of Ohio , the defendant(s) violated:
Code Section Offense Description
8 USC 1326(b)(1) Illegal re-entry by a removed alien

This criminal complaint is based on these facts:

see attached affidavit

@# Continued on the attached sheet,

Complainant's signature

 

Scott Yarman Deportation Officer
Printed name and title

Sworn to before me and signed in my presence.

Date: S =(3-2)

City and state: Columbus, OH

 

 
Case: 2:21-mj-00332-CMV Doc #: 1 Filed: 05/13/21 Page: 2 of 3 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE CRIMINAL

)
COMPLAINT OF: )
)
)

Case No.

Florencio Natividad-Martinez

AFFIDAVIT IN
SUPPORT OF CRIMINAL COMPLAINT

I, United States Immigration and Customs Enforcement (ICE) Deportation Officer

Scott A. Yarman, being first duly sworn, depose and state as follows:

‘1. I am a Deportation Officer with more than eleven (11) years of experience as a

Deportation Officer with the United States Immigration and Customs Enforcement
(ICE), Border Patrol Agent with the U.S. Border Patrol, and a Police Officer with the
Utica Police Department. Iam assigned to the Columbus, Ohio Office of
Enforcement and Removals-Field Operations. I have investigated both criminal and
administrative matters involving aliens in the United States. I have a bachelor’s
degree in Criminal Justice. I have successfully completed the U.S. Border Patrol
Agent Academy at the Federal Law Enforcement Training Center (FLETC) at
Artesia, NM.

My investigation has revealed the following facts:

2.

On or about October 01, 2013, Florencio Natividad-Martinez, a citizen of Mexico,
was arrested in Columbus, Ohio and subject to a Notice to Appear (NTA). On
November 19, 2013 Natividad-Martinez was ordered removed from the United
States by an Immigration Judge in Cleveland Ohio. On November 27, 2013
Natividad-Martinez surrendered his fingerprint and photo for the immigration for
I-296. (Notice to Alien Ordered Removed/Departure Verification) of which he
signed. Natividad-Martinez’s departure was witnessed and signed by an
Immigration Officer.

On or about February 8, 2014, Natividad-Martinez was encountered near
Harlingen, Texas. Natividad-Martinez’s prior order of removal was reinstated. On
February 08, 2014, Natividad-Martinez surrendered his fingerprint and photo for
the immigration for I-296 (Notice to Alien Ordeted Removed/Departure
Verification) of which he signed. Natividad-Martinez’s departure was witnessed
and signed by an Immigration Officer and he was removed from the United States
through the Brownsville, Texas Port of Entry.
Case: 2:21-mj-00332-CMV Doc #: 1 Filed: 05/13/21 Page: 3 of 3 PAGEID #: 3

4, On or about August 10, 2016, Natividad-Martinez was encountered in Columbus,
OH. Natividad-Martinez’s prior order of removal was reinstated. On the same
date Natividad-Martinez was presented for Prosecution under 8 U.S.C 1326(a)
and subsequently convicted on February 3, 2017. On February 07, 2017
Natividad-Martinez surrendered his fingerprint and photo for the immigration for
1-296 (Notice to Alien Ordered Removed/Departure Verification) of which he
signed. Natividad-Martinez’s departure was witnessed and signed by an
Immigration Officer. He was removed from the United States through Laredo,
Texas.

5. On or about May 6, 2021, Natividad-Martinez was encountered by ICE officials
in Franklin County, Ohio. The officer recognized Natividad-Martinez from a
previous arrest. It was determined after a verification of records that Natividad-
Martinez had previously been ordered removed from the United States and that he
is subject to prosecution for illegal re-entry, having been found in the United
States after being barred for a period of life following his most recent removal in
2017.

6. Your Affiant uses the above facts to establish probable cause that Natividad-
Martinez is an alien, was found in Franklin County Ohio, after having been
removed from the United States on or about the above dates, at or near the above
locations, and whose removal was subsequent to a conviction for commission of
three or more misdemeanors involving drugs, crimes against the person, or both,
or a felony (other than an aggravated felony), specifically Title 8, United States
Code, Sections 1326 (a)(1) Reentry of removed aliens, in violation of Title 8,
United States Code, Sections 1326 (b)(1).

Ss cot “Ysa

Scott Yarman
Deportation Officer
Immigration and Customs Enforcement

 

202

Sworn before me and subscribed in my presence on this [S day of

4

Hon. Chelsey M. Vascura
United States Magistrate Judge
Southern District of Ohio
